Woodward, J»(1)
When parties endeavor to settle their differences without litigation, every court is predisposed to favor them in the attempt. Yet, when they come into court, some leading and important rules must be - observed. In whatever manner a controversy is to be settled, the subject matter of it must be ascertained and made definite. The only exception to this is, when the submission is of all matters in controversy between the parties, which would embrace each particular. In the case at bar, there is, in effect, *63nothing submitted by tbe words, “ a matter of controversy relating to a certain piece of land in Marshall county.” Nothing could be more indefinite. It does not appear what the question was relating to the land, nor what land the question related to. Neither the award, nor the judgment of the 'justice, aid the matter much, even if they were allowed to do so. It may well be doubted, whether this award, or this submission, would constitute a bar to any other subsequent claim or action. Code, § 2099; 1 Bac. Ab. 282, 289; Thomas v. Molier, 1 and 4 Ohio, 565; Lyle v. Rodgers, 5 Wheat. 894; 1 Am. Com. Law, 466. Both the submission and the award, are bad. But the award follows the submission, which is in accordance with one of the rules on the subject.
Although this award is definite in ordering one party to pay the other a certain sum of money, yet it must be adjudicated upon rules which would apply to other cases. Suppose the matter related to the title to the land (and nothing shows that it did not), how is judgment to be entered? and how is it to be known as to what land the title was settled? And so, if it was a question of possession, how could a writ of possession issue ?
The judgment of the District Court is reversed, and a jprocedendo will issue, directing that court to set aside the judgment of the justice of the peace.

 Isbell, X, having left the bench, took no part in the decision of this cause.